16-613-cv
     Lewis v. Newburgh Housing Authority

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



 1           At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
 3   30th day of June, two thousand seventeen.
 4
 5   Present:        GUIDO CALABRESI,
 6                   ROSEMARY S. POOLER,
 7                             Circuit Judges.
 8                   LAWRENCE J. VILARDO,1
 9                             District Judge.
10
11   _____________________________________________________
12
13   REGINA LEWIS,
14
15                                    Plaintiff-Appellant,
16
17                            v.                                                16-613-cv
18
19   NEWBURGH HOUSING AUTHORITY, MARC STARLING,
20   In his official capacity as Executive Director of the
21   Newburgh Housing Authority,
22
23                           Defendants-Appellees.
24   _____________________________________________________
25
26   Appearing for Appellant:         Regina Lewis, pro se, Goshen, NY.
27


     1
       Judge Lawrence J. Vilardo, United States District Court for the Western District of New York,
     sitting by designation.


                                                        1
 1   Appearing for Appellees:       Jeffrey S. Sculley, Rider, Weiner & Frankel, P.C., New Windsor,
 2                                  NY.
 3
 4   Appeal from the United States District Court for the Southern District of New York (Smith,
 5   M.J.).
 6
 7        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
 8   AND DECREED that the order of said District Court be and it hereby is VACATED and
 9   REMANDED.
10
11           Regina Lewis, proceeding pro se, appeals from the February 18, 2016 decision and order
12   of the United States District Court for the Southern District of New York (Smith, M.J.),
13   dismissing her complaint which alleged that her rights were violated when her request to extend
14   her housing voucher term was denied and the voucher was terminated. We assume the parties’
15   familiarity with the underlying facts, procedural history, and specification of issues for review.
16
17            We review a district court’s decision on whether to appoint a guardian ad litem under
18   Federal Rule of Civil Procedure 17(c) for abuse of discretion. Ferrelli v. River Manor Health
19   Care Ctr., 323 F.3d 196, 200 (2d Cir. 2003). “A district court has abused its discretion if it based
20   its ruling on an erroneous view of the law or on a clearly erroneous assessment of the evidence or
21   rendered a decision that cannot be located within the range of permissible decisions.” In re Sims,
22   534 F.3d 117, 132 (2d Cir. 2008) (internal citations, quotation marks, and brackets omitted).
23
24           Rule 17(c) provides in relevant part that: “[t]he court must appoint a guardian ad litem−or
25   issue another appropriate order−to protect a minor or incompetent person who is unrepresented
26   in an action.” Fed. R. Civ. P. 17(c). Generally, Rule 17(c) does not require a district court to
27   make a sua sponte determination of competency whenever a question exists regarding a
28   plaintiff’s mental competence; instead, the duty to appoint a guardian ad litem is triggered by
29   “actual documentation or testimony” of the pro se litigant’s mental incompetency. Ferrelli, 323
30 F.3d at 201 n.4. As we explained in Ferrelli:
31
32                  If a court were presented with evidence from an appropriate court
33                  of record or a relevant public agency indicating that the party had
34                  been adjudicated incompetent, or if the court received verifiable
35                  evidence from a mental health professional demonstrating that the
36                  party is being or has been treated for mental illness of the type that
37                  would render him or her legally incompetent, it likely would be an
38                  abuse of the court's discretion not to consider whether Rule 17(c)
39                  applied.
40
41   Id. at 201. “Standing alone, however, a litigant’s bizarre behavior is insufficient to trigger a
42   mandatory inquiry into his or her competency.” Id. at 202.
43
44          The district court here exceeded the bounds of its discretion in not conducting a sua
45   sponte inquiry into Lewis’s competency and whether it would be appropriate to appoint a
46   guardian ad litem. What distinguishes this case from Ferrelli is that the district court knew Lewis


                                                       2
 1   was previously found incompetent in a recent federal criminal case. The district court also knew
 2   that Lewis was in state custody at the Central New York Psychiatric Center at the time it issued
 3   its decision dismissing Lewis’s complaint for failure to prosecute. The Central New York
 4   Psychiatric Center houses involuntarily hospitalized inmates, and provides inpatient services for
 5   pre-trial detainees from 25 upstate county jails, including evaluations for competency to stand
 6   trial. See https://www.omh.ny.gov/omhweb/facilities/cnpc. Taken together, these facts, coupled
 7   with Lewis’s inappropriate behavior, required the district court to undertake an inquiry into
 8   Lewis’s competency.
 9
10           To be clear, we are not concluding that the district court should have found Lewis
11   incompetent, or that it must appoint a guardian ad litem on remand. We hold only that the district
12   court exceeded the bounds of its discretion in not at least considering the possible application of
13   Rule 17(c) given that it knew Lewis was previously adjudicated incompetent and that she was
14   presently in the custody of the state in a facility that provides inpatient mental health services for
15   state prisoners, including competency evaluations.
16
17            As we remand for the district court to consider the issue of Lewis’s competency in the
18   first instance, we express no view as to the merits of Lewis’s other challenges to the district
19   court’s dismissal. Accordingly, the order of the district court hereby is VACATED and
20   REMANDED for further proceedings consistent with this order.
21
22                                                          FOR THE COURT:
23                                                          Catherine O’Hagan Wolfe, Clerk
24




                                                       3